Citation Nr: 1227058	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  03-22 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for adenocarcinoma of the colon.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2005, a hearing was held at the RO before the undersigned.  In September 2005, this case was remanded by the Board for additional development.

In December 2007, the Board issued a decision which denied the Veteran's claim herein.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.  

In November 2008, and again in May 2009, the Board remanded this matter for additional evidentiary development.  Pursuant to these remands, the Board requested that the Veteran be afforded a VA examination to obtain a medical opinion concerning the issue on appeal; and also that background information be obtained regarding the prior submission herein of a Concurrence and Summary (C&S) Sheet, VA Form 4265.  After completion of the requested development, the case was returned to the Board for further appellate action.

In a June 2010 decision, the Board denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for adenocarcinoma of the colon.  The Veteran then appealed the Board's June 2010 decision denying his claim to the United States Court of Appeals for Veterans Claims (Court).   

In a Memorandum Decision dated March 2012, the Court set aside the Board's decision denying the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for adenocarcinoma of the colon, and remanded it for further development and readjudication consistent with the Court's Decision.

Unfortunately, in order to comply with the Court's Memorandum Decision, further development is required before the Board can adjudicate the Veteran's claim on the merits.  This claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran contends that benefits are warranted for his currently diagnosed adenocarcinoma of the colon, under the provisions of 38 U.S.C.A. § 1151, due to the failure of VA medical personnel to provide proper treatment.  Specifically, the Veteran claims that he informed VA medical personnel at the Key West and Key Largo VAMCs that he was experiencing rectal bleeding on multiple occasions from 1997 to 2000, that the medical personnel were negligent in not providing further testing to determine the cause of his rectal bleeding, and that this negligent failure to diagnose his adenocarcinoma of the colon allowed it to increase in severity which resulted in additional disability.

In the aforementioned March 2012 Memorandum Decision, the Court found that the Board, in determining that the Veteran's complete VA treatment records from the Key Largo VA Medical Center did not need to be obtained, failed to comply with the duty to assist pursuant to 38 C.F.R. § 3.159(c)(2).  According to the Court, VA may only discontinue its efforts to obtain records from a Federal department or agency only when such continued efforts are futile, which requires that the Federal department or agency advise VA that the records do not exist or that the custodian does not have possession.  38 U.S.C.A. § 5103A(b)(2).  The Court further points out that the Board determined that the missing records did not need to obtained because the records would not have a reasonable possibility of substantiating the Veteran's claim, not because the records are unavailable.  According to the Court, the Board does not have the authority to determine that the missing records are irrelevant because the Veteran obtained treatment at the Key West VA clinic; according to the Court, the only means of determining whether the records are relevant is to obtain and review the records.  See Golz v. Shinseki, 590 F.3d 1317. 1321 (2010).  

In this regard, the Board notes that the Veteran has consistently stated that VA medical treatment records from a VA Medical Center (VAMC) in Key Largo, Florida have not been associated with the record.  Evidence submitted by the Veteran, in the form of appointment cards, show that he was scheduled for treatment at the Key Largo, Florida VAMC on November 25, 1997; December 2, 1997; December 17, 1997; February 3, 1998; April 22, 1998; and October 21, 1998.  Electronic records from VA show that the Veteran was also seen on November 19, 1997; September 8, 1998; and December 2, 1998; but show no record of treatment on October 21, 1998.  The evidence of record includes medical treatment records from the Key Largo VAMC dated on December 2, 1997; December 17, 1997; and February 3, 1998.  Accordingly, the records from November 19, 1997; November 25, 1997; April 22, 1998; September 8, 1998; October 21, 1998; and December 2, 1998 are apparently missing.  That is, of course, presuming the Veteran went for the scheduled treatment; we only know that he had appointments.

The Court concluded that the missing records could assist the Veteran in substantiating his claim by showing evidence of symptoms or complaints of rectal bleeding, or other evidence of improper or inadequate medical care; the Court found that, since the Board did not ensure VA obtained the missing records, the Board's determination that VA satisfied the duty to assist was clearly erroneous, and vacated and remanded the June 2010 Board decision so that the Board can attempt to obtain the missing records from the VA medical clinic in Key Largo.  The Court noted that if such records cannot be found, the Board must make a formal finding that the records are unavailable and provide the Veteran with notice as prescribed by 38 U.S.C.A. § 5103A(b)(2); if the records are found, the Board must determine whether an additional medical opinion must be obtained.  However, in order to comply with the Court's Memorandum Decision, the Board finds that additional evidence is required.  In particular, based on the Court's decision, the RO must obtain the missing records from the VA Medical Center in Key Largo, for the dates cited above.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the complete records of the Veteran's treatment from the VA Medical Center in Key Largo, for the dates November 19, 1997; November 25, 1997; April 22, 1998; September 8, 1998; October 21, 1998; and December 2, 1998.  This must include a search of all archived paper records.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file. 

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained, including any evidence obtained as a result of this remand.  If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

